Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15, 20-21, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen (US 2004/0254459 A1), and further in view of Freeman (US 2006/0264747 A1).
Regarding claims 1, 12, 21, 26, Kristoffersen teaches an apparatus for generating a voltage burst, comprising:
a voltage supply having a single DC output voltage, VH [fig. 4 shows #158 +V high side voltage];
a switching arrangement, including an input and a voltage transmitter output (TxOut), the input coupled with the output of the voltage supply [fig. 4 shows #152 switch with output #164 to transducer]; and
a control arrangement coupled with the switching arrangement and configured to operate the switching arrangement so as to provide, at the Tx_Out, a voltage burst that varies between an intermediate voltage, VM, and one or both of VH, and a minimum voltage, VL, wherein VL < VM H [fig. 14 shows five voltage level outputs including -2V, -V, G, +V and +2V where lower voltages are less than higher voltages].
Kristoffersen implies two voltage supplies show that both positive and negative voltage rails are present to allow a wider voltage swing from the push-pull style output. However, JP2007 explicitly shows a single supply configuration referenced to ground (i.e., 0V) [fig. 6 shows single voltage supply 100V referenced to ground (i.e., 0V)].
It would have been obvious to substitute the positive and negative supplies as taught by Kristoffersen, with the single voltage supply as taught by JP2007 because those skilled in the art would choose to restrict the output to positive only voltages for the benefit of only requiring a single supply for efficiency (i.e., for example in a battery powered applications only a voltage boost converter is required rather than a voltage inverter).

    PNG
    media_image1.png
    230
    350
    media_image1.png
    Greyscale

Regarding claims 2 and 13, Kristoffersen also teaches the apparatus of claim 1, wherein VL is zero [claim 24. The ultrasound pulser of claim 15, wherein said intermediate level being a zero voltage.].
Regarding claims 3 and 14, Kristoffersen also teaches the apparatus of claim 1, wherein VM is an average of VL and VH
Regarding claims 4 and 15, Kristoffersen as modified by Freeman teaches the apparatus of claim 1, wherein the switching arrangement includes a pMOSFET and an nMOSFET [0014 pull up and pull down MOSFET devices; 0029 pMOSFET nMOSFET], coupled with a clock [0071 timing generator 80 generates a timing signal or pulse width modulation signal for the switches 82, 84].
Regarding claims 5 and 27, Kristoffersen as modified by Freeman teaches the apparatus of claim 4, wherein: the input of the switching arrangement is electrically coupled with a source terminal of the pMOSFET; a source terminal of the nMOSFET is coupled with ground; and the TxOut is coupled, by way of a respective drain terminal, with each of the pMOSFET and the nMOSFET [fig. 6 shows pull up and pull down sources with high side voltage supply and reference to ground on bottom; fig. 4a-4b indicate mosfets may be used as pull up and pull down devices].
Regarding claims 7, 20, and 25, Kristoffersen also teaches the apparatus of claim 1, wherein the TxOut is electrically coupled with a Tx driver configured to excite an ultrasonic transmitter and produce one or more ultrasonic waves [0011 transmitter driving the transducer with a multi-level pulse sequence].
Regarding claim 11, Kristoffersen as modified by Freeman teaches the apparatus of claim 10 wherein VH is in the range of 20-40 volts and VM is in the range of 8-22 volts [Freeman: fig. 6 shows voltage range of 0-100V; Kristoffersen: fig. 14 +V is half of +2V, G is halfway between +2V and -2V].

Claims 6, 8, 10, 16-17, 19, 22-23, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kristoffersen (US 2004/0254459 A1) and Freeman (US 2006/0264747 A1 as applied to claim 1 above, and further in view of D'Urbino (IEEE, 2017).
Regarding claims 6, 16, 22, and 28, Kristoffersen does not explicitly teach … and yet D’Urbino teaches the apparatus of claim 1, wherein the control arrangement includes a bit-wise delay line register [fig. 6 shows transmitter/pulser in probe; fig. 3 depicts comparator feeding ADC reading transducer output voltage which is then fed back to feedback bias; fig. 5 shows control register along with quantizer for pulser chip], a successive approximation module [table 1 compares SAR architecture to other ADC architectures] and a comparator circuit [fig. 3 comparator referenced to feedback voltage - i.e., delta sigma ADC].
It would have been obvious to combine the mutli voltage level pulser as taught by Kristoffersen, with the voltage feedback control applied to transducer as taught by D’Urbino because this allows providing an element by element ADC to each transducer element while achieving SNR of 47 dB (D’Urbino) [abstract].
Regarding claims 8, 17, 23, and 29, Kristoffersen as modified by D’Urbino teaches the apparatus of claim 7 wherein the control arrangement is configured to: execute a plurality of successive approximation cycles; and after each of the successive cycles, make a comparison between a measured voltage value at the TxOut and a target value of the intermediate voltage VM [pg. 138, col. 1 indicates that voltage feedback (VFB) is applied to the available electrode of the transducer; fig. 3 adjacent to col. 1 shows feedback is taken from comparator/ADC Dout output].
Regarding claims 10 and 19, Kristoffersen as modified by D’Urbino teaches the apparatus of claim 8, wherein VM is adjustable, by the control arrangement, within a range between VL and VH [fig. 3 shows voltage feedback bias].

Allowable Subject Matter
Claims 9, 18, 24, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  while the prior art generally depicts a register as part of feedback bias control of transducer element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339. The examiner can normally be reached M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645